Detailed Action
1.	The present application is being examined under the pre-AIA  first to invent provisions.  The RCE (Request for Continued Examination) and amendment filed 2/18/21 have been entered.  

2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-3, 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahraray (US 2010/0042642) and Janik (US 2005/0210101) and Morse (US 2005/0057538) and Mehta (US 2009/0282447).

4.	Regarding claim 1, Shahraray shows a second display, comprising: a display module, the display module providing the user interface and configured to display a content item or to receive a content item URL (Figures 2, 4, 6 – see the display with interface for displaying content.  Also see para 28), the display module further configured to receive an identifier of a content playback device specified by the user on which content is to be played back (para 27, 30, 39 -  note how the bookmark specifies to play back on the device), the content playback 


5.	Regarding claim 2, the web-browsing module is implemented in HTML, JavaScript, or a native code (para 45-46 of Shahraray shows at least a native code, although either HTML or JavaScript is implicit in the web based browser.  The claim recites the feature in alternative form though, so the native code is sufficient).

6.	Regarding claim 3, the web-browsing module includes a plug-in or helper application configured to filter the list (para 273 of Janik shows the application to help manage the filtering – motivation to include Janik with Shahraray is the same as that mentioned for claim 1).

7.	Regarding claim 5, the transmission is via a wireless communication scheme (see for example the wireless transmission to mobile devices in para 30-33 of Shahraray).

8.	Regarding claim 6, the content item redirection module is configured to direct the content playback device to play back a content item associated with the content item URL by transmitting the content item URL to a server (para 35 of Shahraray shows the URL link associated with the content being transmitted via a server).



9.	Claims 11-15 show the method performed by claims 1-3 and 5-6 respectively, and are rejected for the same reasons as claims 1-3 and 5-6 respectively.
10.	Claims 16-20 show the computer readable medium storing instructions which when executed on a processor cause a second display to perform the method performed by claims 1-3 and 5-6 respectively, and are rejected for the same reasons as claims 1-3 and 5-6 respectively.

11.	Claims 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahraray (US 2010/0042642) and Janik (US 2005/0210101) and Mehta (US 2009/0282447).
12.	Regarding claim 7, Shahraray shows server (para 17) comprising: a processor (para 20); memory bearing computer readable instructions capable of receiving login information from a user of a second display and determining if the login information is correct for a user account associated with the user (para 30-33 show the account – the user would need to be logged in to access the bookmarks);
memory bearing computer readable instructions capable of receiving an identity of a specified content playback device associated with the user account (para 27, 30, 39 -  note how the bookmark specifies to play back on the device); 
memory bearing computer readable instructions capable of accessing or generating a list of favorite and/or recently viewed services or content items associated with the user account (para 22, 32, 36, 42 – note the bookmark favorite list is maintained and accessible), the specified content playback device being in communication with the second display over a local area network (see para 35 and note the home network, corporate intranet, etc. which may be used to communicate between the device and the second display);  
memory bearing computer readable instructions capable of delivering the list to the second display (para 27, 30, 39).
Shahraray et al do not go into the details of filtering the list to include only those content items, or services offering such content items, available for playback on the specified content playback device, but do mention efficient playback of content items to a variety of playback devices.  Furthermore, Janik does show filtering a list of content to include only those content items, or services offering such content items, available for playback on a specified content playback device, for efficient playback of content items to a variety of playback devices (para 270-274).  It would have been obvious to have this in Shahraray et al, because it would provide efficient playback of content items to a variety of playback devices.  The filtered list would ensure that only those items available for a given playback device would be delivered to it, thus avoiding playback errors.  Neither Shahraray et al nor Janik specifically mention how the second display is configured to control playback of content items on the content playback device, but do mention efficient user selection and control of playback content on a playback device.  Furthermore, Morse et al show a second display configured to control playback of content items on a separate content playback device, for efficient user selection and control of playback content on a playback device (para 54-56, claim 40).  It would have been obvious to a person with ordinary skill in the art to have this in Shahraray et al, especially as combined with Janik, because it would allow a user to efficiently select and control playback content on the playback device.  Shahraray et al already associates the user in the session to the source of content, and this is established with the second display.  The feature of Morse et al then would allow that user to efficiently control playback on the playback device through that second display.  Shahraray/Janik/Morse do not show removing service providers that are not available for that playback device and that the list pertains specifically to service providers, but Mehta show specifically removing service providers whose content are not available to be played on the device (including because the content is not available from the service provider to begin with), and that the list pertains to service providers, for efficient playback of content (para 46, 54).  It would have been obvious to a person with ordinary skill in the art to have this in the references Shahraray, especially as combined with Janik and Morse, as it would provide efficient playback of content from a service provider.  Doing so would help a user to not be distracted by content from service providers that in reality are not available, and thus allow a user to focus on content items from available service providers.
The content item redirection module is configured to buffer the content item and transmit the content item to the content playback device (para 30-31 of Shahraray show the content item is received through the local area network and the Internet (para 30, 35, 48 – see how the content may be streamed from the Internet and also may be communicated through one of the other, local networks to the playback device), and the content item is buffered and transmitted to the playback device (see para 30-31 which show buffering and transmitting. See para 17 and 20 for various memory systems to enable this.  See also Morse para 30, 69).  

13.	Regarding claim 8, the server is a proxy server or a management server (see para 17, 31 of Shahraray). 

14.	Regarding claim 9, note also the memory bearing computer readable instructions capable of accessing or generating the filtered list from a management server or a content server (para 97-98, 270, 273 of Janik shows accessing or generating the filtered list from a content server – motivation to include Janik with Shahraray is the same as that mentioned for claim 1).

15.	Regarding claim 10, the identity of the specified content playback device includes a network address of a content playback device previously registered to the user account (Shahraray para 27, 30-31, 35 – this is how the playback device is then identified to be accessed).

16.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues that Shahraray does not show the amended features, that is, a system in which a second display and a content playback device are arranged to communicate with one another over a local area network while the second display is able to communicate with a service provider over the Internet.  However, please note that in fact Shahraray does show these features as explained in the Action.  Specifically, Shahraray shows in para 30 and 35 how the content may be communicated from the service provider to the second display over the Internet.  Furthermore, para 35 shows the how the second display may communicate then with the playback device through several options, some of which are local area networks such as the home network or the corporate intranet. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174